Title: To George Washington from George Smith, 11 January 1796
From: Smith, George
To: Washington, George


          
            Sir
            Galston [Scotland] Jany 11th 1796
          
          I did myself the Honour of writing your Excelly once & again on the Subject of Mr William Hunter’s affairs, the last Letter

about twelve months ago, and have never been favoured with any answer. A. Mr Ichabod Hunter, one of Mr W. Hunter’s Exrs was in this Country about five months ago, who assured Mr John Hunter, that one or both of my Letters had reached you, & that we might expect a reply concerning the Subject of them. I had not the pleasure of seing Mr I. Hunter, but Mr John Hunter tells me, that Mr Ichabod seemed rather shy, in answering any of his Queries regarding his Brothers affairs, & wished rather to refer him to what you might be pleased to write, at same time, He allowed, that if Mr W. Hunter’s affairs were settled, & all his Debts called in, that there would He thought be a very considerable reversion—Mr W. Hunters Store, his House, his Wharf, and Large property in Land, are valuable articles, & if these have been regularly applyed to the payment of his Debts; it is well, but it is extremely hard that His Brother John, at whose desire I have wrote this & the former Letters, never till this moment has received any regular account of his affairs—It is said that your Excy did not decline some little management in Mr Hunter’s affairs, at least, that you would give information by writing on the Subject. May I therefore sollicit, as I do again most earnestly & sincerely, that you will be kind enough to write me upon this Business, that John Hunter may have some Idea, how matters are, regarding his Brothers Debit & Credit, & if there is a certain prospect of any considerable reversion, He will immediately come out to America himself, or be advised by you whom to employ in the management of his affairs. There is a report, here too, that a Mr Ross one of Mr W. Hunter’s greatest Creditors, is in prison some where in Am[eric]a, & that it was exp⟨ected⟩ that He should administer upon Mr Hunter’s Estate, which it seems he has never done, tho’ it is said, that his wife is living away, & to all appearance, in very affluent circumstances—I mentioned before, the Desire which Mr John Hunter & the other Relations in this Country have to get possession of the watch, Trinkets, Silver plate, & other valuable articles of the Deceased, and it will be Satisfactory, highly so, to them, to know, if they cannot now be recovered, that they have gone to the payment of Mr W. Hunter’s Debts. It is needless for me to enlarge. you had a friendship & regard for Mr Hunter yourself, & this alongst with the justice of the Cause, emboldens me still to hope that you will not refuse to answer this Letter, & may I hope that you will be good enough to

do it as soon as possible. I have the Honour to be with all Esteem & Regard Sir Your Excellencie’s most obt ⟨& mo⟩st Hble Servt
          
            George Smith
          
          
            P.S. My address is G. S. min[iste]r at Galston, by Kilmk.
            N.B.
            P.S. I have open’d the Letter after 1st closing to ⟨cause⟩ John Hunter sign his name to the within. G.S.
            N.B. This & the two former Letters was wrote at my Desire and I am extremly anxious to be inform’d fully as to my Brothers affairs.
            
              John HunterBrother to William Hunter junr
            
          
        